Citation Nr: 9911876	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Stephen C. Mitchell, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The appellant was a member of the United States Naval 
Reserves (USNR) from June 1989 to April 1993, to include 
several verified periods of active duty for training.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1994 rating decision by the San Diego, 
California RO.  

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for a psychiatric disorder.  She asserts, 
in essence, that her psychiatric disability began during or 
was aggravated by service in the USNR.

The Board also notes that, while several periods of active 
duty for training have been verified, it is unclear whether 
the RO has attempted to verify all the appellant's service in 
the USNR.  The question of the veteran's duty status appears 
to be of some significance to her claim for service 
connection for a psychiatric disorder, to include PTSD.  
Therefore, the RO should attempt to verify all periods of 
active duty for training and inactive duty training before 
adjudicating the appellant's claim for service connection.

Of record is a November 1998 letter in which V. Paul Kater, 
M.D., stated that he has "followed [the appellant] for 
anxiety and depression since 1989."  Significantly, however, 
a review of the record does not reflect any attempt was made 
to obtain any records concerning treatment the appellant has 
received from Dr. Kater.

Also of record is a March 1996 statement in which the veteran 
stated that she was granted disability benefits from the 
Social Security Administration.  The Board notes that if an 
award of Social Security disability benefits has been 
granted, the Court of Appeals for Veterans Claims has made it 
clear that Social Security records are relevant to claims for 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should attempt to verify, 
through official channels, all of the 
appellant's periods of active duty for 
training and inactive duty training in 
the USNR from 1989 through April 1993.

2.  After obtaining the necessary release 
through the appellant's attorney, the RO 
should contact Dr. V. Paul Kater in order 
to obtain photocopies of all treatment 
records pertaining to the appellant prior 
to, during and after service.  All 
medical records obtained should be 
associated with the claims folder.

3.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the appellant's claim for 
disability benefits, together with copies 
of all medical records considered in 
arriving at that decision. 

4.  Thereafter, the RO should make 
arrangements to have the veteran undergo 
a special VA  psychiatric examination in 
order to ascertain the nature of any 
psychiatric disability present together 
with the proper diagnosis thereof.  The 
claims folder must be made available to 
the examiner for review.

5.  The RO should then review the claim 
for service connection for a psychiatric 
disorder, to include PTSD.  If the claim 
is denied, the appellant and her attorney 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



